                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW MEXICO

ROGER ROMERO, et al.,

        Plaintiffs,
v.                                                                            Civ. No. 18-1137 GBW/GJF

COUNTY OF LINCOLN, et al.,

        Defendants.

                                        SCHEDULING ORDER

        The above-captioned cause has been assigned to this Court for scheduling, case

management, discovery and other non-dispositive motions. The Federal Rules of Civil Procedure,

as amended, as well as the Local Rules of the Court will apply to this lawsuit.

        The parties, appearing through counsel, will “meet and confer” no later than March 20,

2019, to formulate a provisional discovery plan. FED. R. CIV. P. 26(f). The time allowed for

discovery is generally 120 to 180 days. The parties will cooperate in preparing a “Joint Status

Report and Provisional Discovery Plan” (“JSR”) which follows the sample JSR available at the

Court’s website. 1 The blanks for suggested/proposed dates are to be filled in by the parties. Actual

dates will be promulgated by order of the court shortly after entry of the JSR. Plaintiff is ordered

to file the JSR by March 27, 2019.

        Good cause must be shown and the Court’s express and written approval obtained for any

modification of the dates in the scheduling order that issue from the JSR.

        Initial disclosures under Federal Rule of Civil Procedure 26(a)(1) shall be made within

fourteen (14) days of the meet-and-confer session.




1
  Please visit the Court’s web site at www.nmcourt.fed.us to download the standardized “Joint Status Report and
Provisional Discovery Plan” form.
           A Rule 16 scheduling conference will be conducted by telephone on April 3, 2019, at 2:30

PM. Parties shall call the Court’s conference line at (888) 363-4735 and use code 9873158 to

connect to the proceedings.

           At the Rule 16 scheduling conference, the parties will be prepared to discuss discovery

needs and scheduling, all claims and defenses, the use of scientific evidence and whether a

Daubert 2 hearing is needed, initial disclosures, and the time of expert disclosures and reports under

Federal Rule of Civil Procedure 26(a)(2). We will also discuss settlement prospects and alternative

dispute resolution possibilities and consideration of consent pursuant to 28 U.S.C. § 636(c). Client

attendance is not required. If service on all parties is not complete, plaintiff(s) appearing through

counsel or pro se, is (are) responsible for notifying all parties of the content of this Order.

           Pre-trial practice in this case shall be in accordance with the foregoing.

           IT IS SO ORDERED.




                                                     ________________________________________
                                                     THE HONORABLE GREGORY J. FOURATT
                                                     UNITED STATES MAGISTRATE JUDGE




2
    Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).

                                                        2
